DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Claims 1-12, in the reply filed on July 13, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
Claim Objections
Claims 1-12 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection; suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 1, line 6, “the control”; deleting “the”), (claim 4, line 1, “wherein the focusing”; deleting “the”), and (claim 7, line 3, “nanotube made”; replacing “nanotube” with --nanotubes--).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 recites a “control device for an X-ray tube, comprising....”  Due to the wording of the preamble, it is not clear if the two paragraphs after the first line of claim 1 are part of the control device or part of the X-ray tube.  Therefore, claim 1 is rejected for being indefinite. Claims 2-12 are rejected for the above reason by virtue of their claim dependencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann et al. (DE 102010043540; hereinafter Beckmann) in view of Lan et al. (US 2016/0206261; hereinafter Lan). 

Regarding claim 1, Beckmann discloses a control device (3) for an X-ray tube (2), comprising an anode (7) designed as an X-ray emitter and a plurality of cathodes (5) provided for generating electron beams directed at the anode (par. 23), in which an anode current regulating unit (17; pars. 7 and 26) is arranged that is connected to a cathode power supply unit (via 26-28), a plurality of cathode voltage switches (26) which is to be connected to in each case to a cathode (5), and a programmable assembly (25), in which the control of the cathodes is determined.
However, Beckmann fails to disclose a housing that is designed as a shield, wherein the cathode power supply unit, the cathode voltage switches and the programmable assembly are also arranged in the housing. 
	Lan teaches a housing that is designed as a shield, wherein everything is also arranged in the housing (fig. 1 and title).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Beckmann with the teaching of Lan, since one would have been motivated to make such a modification for easier handling (Lan: fig. 1).

Regarding claim 6, Beckmann discloses wherein the cathodes are designed as field emission cathodes (par. 13). 

Regarding claim 7, Beckmann discloses wherein the cathodes comprise nanosticks, and wherein the nanosticks are electron emitters and are at least one of carbon nanotubes (par. 13), nanotubes made of lanthanum hexaboride, and nanotube made of cerium hexaboride. 

Regarding claim 8, Beckmann discloses wherein the cathodes are designed as dispenser cathodes (par. 13: to dispense electrons). 

Regarding claim 10, Beckmann discloses an anode voltage supply unit (par. 14). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beckmann and Lan as applied to claim 1 above, and further in view of Zeller (US 2010/0102241). 
Beckmann as modified above suggests claim 1. Beckman further discloses wherein the programmable assembly comprises a microcontroller (25). 
However, Beckmann fails to disclose an FPGA.
	Zeller teaches an FPGA (par. 22).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Beckmann with the teaching of Zeller, since these processors were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Zeller: par. 22). One would have been motivated to make such a modification for more flexibility.  
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Beckmann and Lan as applied to claim 1 above, and further in view of Zhang et al. (US 2008/0069420; hereinafter Zhang). 
Beckmann as modified above suggests claim 1. Beckman further discloses wherein the cathode voltage switches are designed as a (relatively) high-voltage switch bank with a number of switches (26).
However, Beckmann fails to disclose MOSFETS.
	Zeller teaches MOSFETS (par. 40).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Beckmann with the teaching of Zhang, since these switches were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would .  
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beckmann and Lan as applied to claim 1 above, and further in view of Zhou et al. (US 2009/0022264; hereinafter Zhou) and Mohammadi (US 2020/0187882). 
Beckmann as modified above suggests claim 1. 
However, Beckmann fails to disclose wherein focusing electrodes are assigned to the individual cathodes, and wherein an extraction grid provided between the cathodes and the focusing electrodes is grounded independently of the focusing electrodes. 
	Zhou teaches wherein focusing electrodes are assigned to the individual cathodes (fig. 12). Mohammadi teaches wherein focusing electrodes are with the individual cathodes (par. 54), and wherein an extraction grid (26) provided between the cathodes (5) and the focusing electrodes (27) is grounded independently of the focusing electrodes (fig. 6 and par. 111). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Beckmann with the teaching of Zhou, since one would have been motivated to make such a modification for better spot control (Zhou: par. 46). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Beckmann with the teaching of Mohammadi, since one would have been motivated to make such a modification for suppression repercussions from sudden severe current increases (Mohammadi: par. 111). 
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beckmann and Lan as applied to claim 1 above, and further in view of Hampel (US 2010/0254507). 

However, Beckmann fails to disclose operating parameters measured during the operation of the X-ray tube. 
	Hampel teaches operating parameters measured during the operation of the X-ray tube (par. 28). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Beckmann with the teaching of Hampel, since one would have been motivated to make such a modification for monitoring (Hampel: par. 28). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beckmann, Lan, and Zhang as applied to claim 3 above, and further in view of Cunningham et al.  (US 2006/0018430; hereinafter Cunningham). 
Beckmann as modified above suggests claim 3. Beckmann necessarily includes the capacitances formed by the cathodes (5) including their feed lines, which is connected to the cathode voltage switches (26).
However, Beckmann fails to disclose wherein said device comprises a discharge circuit designed for discharging the capacitances formed by the cathodes. 
Cunningham teaches wherein said device comprises a discharge circuit designed for discharging the capacitances formed by the cathodes (pars. 15-16, 23, and 36).  
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Beckmann with the teaching of Cunningham, since one would have been motivated to make such a modification for reducing dosage (Cunningham: par. 1). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann and Lan as applied to claim 10 above, and further in view of Barbour et al. (US 3783288; hereinafter Barbour). 

Regarding claim 11, Beckmann as modified above suggests claim 10. 
However, Beckmann fails to disclose wherein the anode voltage supply unit is designed for pulsed operation of the anode. 
	Barbour teaches wherein the anode voltage supply unit is designed for pulsed operation of the anode (col. 3:50-55). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Beckmann with the teaching of Barbour, since one would have been motivated to make such a modification for longer use (Barbour: col. 1:5-10). 

Regarding claim 12, Barbour teaches wherein the anode voltage supply unit comprises a Marx generator (col. 3:50-55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884